DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 08/02/2020 have been entered and are currently under consideration.  Claims 1-2, 4-5, 7, 11-16, and 21-25 are allowed.  Claims 26, 37, and 51 are canceled in the below examiner’s amendment
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Zucchero on 8/16/2021.

The application has been amended as follows: 

Claims 26, 37, and 51 are canceled.
Allowable Subject Matter
Claims 1-2, 4-5, 7, 11-16, and 21-25 allowed.
Regarding claim 1, the prior art of record does not teach wherein the pair of electrodes comprises an actuator element and a chamber element, wherein the actuator element comprises a needle member configured to move within and along, between a dispensing configuration and a closed configuration, the elongated chamber, and wherein the chamber element comprises a plate member fixably coupled to the elongated chamber.
Since the prior art of record does not teach all the limitations of the claim, claim 1 is allowed.
Claims 2, 4-5, 7, 11-16, and 21-25 are allowed at least due to dependency on claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                 



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743